Citation Nr: 1224328	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987, January 1994 to May 1994, and from March 2002 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied entitlement to service connection for anxiety.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page.
 
In his formal appeal, VA Form 9, received at the RO in September 2009, the Veteran requested a Travel Board hearing.  The requested hearing was postponed from July 2011, due to a request from the Veteran, and rescheduled for June 2012.  The Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn.


REMAND

The Board is of the opinion that additional development is required before the Veteran's appeal is decided. 

The Veteran contends that service connection is warranted for a psychiatric disorder as related to an in-service car accident in April 2002.  The Board notes that the car accident was verified by police reports of the crash in the claims file.

The record is also replete with private treatment records, showing in pertinent part treatment and diagnoses of anxiety, depression, and an adjustment disorder.

The Veteran's private counselor, Ms. K.M., submitted a statement in June 2010 in which she stated that she had been counseling the Veteran at various time over the past five years, approximately.  She noted that the Veteran told her he was attempting to establish a link between traumatic life events (such as the potentially fatal car crash in March 2002), exacerbated by the pressures of working on active duty, and psychological difficulties that the subsequently experienced in/around and after March 2002.  She stated that she was comfortable affirming that this correlation was very likely. 

Although the Board acknowledges Ms. K.M.'s opinion, it finds that the opinion is inadequate to serve as the basis of a grant of entitlement to service connection for a psychiatric disability.  In this regard, the Board notes that the counselor is not a physician and provided a conclusory opinion without a supporting rationale other than a recitation of facts that appear to have been provided solely by the Veteran.  

The Veteran was afforded a VA examination in September 2010 in which he reported an in-service car accident in April 2002 that reminded him of another in-service car accident in London in 1985.  The examiner diagnosed major depressive disorder, single episode, moderate severity in remission, noting that the Veteran was involved in two car accidents while on active duty but that these accidents were not related to in-service activities.  The examiner also stated that the Veteran was suffering from major depression and this required continuous medication and counseling.

The Board finds that the VA examiner's opinion is inadequate for adjudication purposes.  In this regard, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  That is, there is no requirement that a disability be related to "in-service activities".  Moreover, the VA examiner diagnosed single episode major depression, in remission, yet stated that major depression required continuous medication and counseling, indicating that the disability was not in remission.

Therefore, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any acquired psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether it is as likely as not (a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service car accidents.  For the purposes of the opinion, unless the examiner has an expressed basis for finding otherwise, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


